DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities: In Claim 1, line 1, “determining intraturmoral” should be amended to recite “determining a intratumoral”, and line 10 “an intratumoral” should be amended to recite “the intratumoral”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


38 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 38, line 2, the limitation "by determining hemodynamic metrics in comparison with contralateral" is indefinite because it is presently unclear what the Applicant means by "contralateral". More specifically, the limitation "contralateral" is an adjective that is defined as "occurring on or acting in conjunction with a part on the opposite side of the body". Accordingly, it is not readily clear what the determination of hemodynamic metrics is compared to since the claim does not set forth the body part or element the metrics are contralateral to. Clarification is required. 
Regarding Claim 49, the claim recites the limitation “the display of a graphical representation” in line 4, and furthermore recites the limitation "the one or more imaging devices" in line 5. There is insufficient antecedent basis for these limitations in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7-11, 26, 31-32, 34, 39-45 and 48-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradbury US20150182118A1 (Bradbury)

	Regarding Claim 1, Bradbury teaches an in vivo method for determining intratumoral and/or interstitial nanoparticle distribution in a tissue of a subject, the method comprising the steps of: 
(see paragraph 14, “In one aspect, the invention provides a method for optical imaging of a region within a subject, the method comprising: (a) administering to the subject two or more different probe species each comprising a fluorescent reporter” and paragraph 15 “the nanoparticles have a silica architecture”); 
following the administering step, obtaining a plurality of in vivo images of the subject (see claim 1, “(d) processing signals corresponding to the detected fluorescent light to provide one or more images (e.g. a real-time video stream) of the region within the subject).;
extracting, by a processor of a computing device, one or more features from at least one of the plurality of in vivo images (see claims 25 and 30); 
accessing, by the processor, functional and/or metabolic imaging data from at least one of the plurality of in vivo images and extracting and combining quantitative multi-dimensional data generated from the functional and/or metabolic imaging data (see claims 25 and 26); and 
determining an intratumoral and/or interstitial nanoparticle distribution in the tissue of the subject using the extracted one or more features and the accessed functional and/or metabolic imaging data (see paragraph 11, “use of the in vivo imaging system to evaluate metastatic melanoma by visualizing different tumor lymphatic drainage pathways and nodal distributions following local injection of probe species”, and paragraph 116, “the methods are used to determine a number of indicia, including tracking the localization of the probe species in the subject over time or assessing changes or alterations in the metabolism and/or excretion of the imaging probes in the subject over time”). 
Regarding Claim 4, Bradbury teaches the method of claim 1, wherein the tissue comprises a metastatic disease that goes to the brain (see paragraphs 119 and 120).
Regarding Claim 7, Bradbury teaches the method of claim 1, wherein the nanoparticle has an average diameter no greater than 20 nm (see paragraph 15, “Additionally, in certain embodiments, the nanoparticles are advantageously no smaller than 3 nm in size”).
Regarding Claim 8, Bradbury teaches the method of claim 1, wherein a radioisotope is attached directly or indirectly to the nanoparticle (see paragraph 133 “The contrast agent may be radionuclides, radiometals, positron emitters, beta emitters, gamma emitters, alpha emitters, paramagnetic metal ions, and superparamagnetic metal ions”). 
Regarding Claim 9, Bradbury teaches the method of claim 1, wherein a therapeutic is attached directly or indirectly to the nanoparticle (see paragraph 131).
Regarding Claim 10, Bradbury teaches the method of claim 1, wherein the plurality of in vivo images comprises a member selected from the group consisting of a positron emission tomography (PET) images(s), x-ray images(s), magnetic resonance imaging (MRI) images(s), Computed Tomography (CT) images(s), Single-Photon Emission Computed Tomography (SPECT) images(s), PET-CT images(s), and ultrasound image(s) (see paragraph 45).
Regarding Claim 11, Bradbury teaches the method of claim 1, wherein the plurality of in vivo images comprises a combination of two or more of PET images(s), x-ray images(s), MRI images(s), CT images(s), SPECT images(s), PET-CT images(s), and ultrasound image(s) (see paragraph 45).
Regarding Claim 26,
A system comprising: a silica-based nanoparticle (see paragraph 15);
one or more imaging devices ‘1500’ (see paragraph 25); 
a processor (see paragraph 20); and 
a nontransitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by the processor (see paragraph 246)
extract one or more features from at least one of a plurality of in vivo images obtained using the one or more imaging devices (see claims 25 and 30)
access functional and/or metabolic imaging data from at least one of the plurality of in vivo images, and extract and combine quantitative multi-dimensional data generated from the functional and/or metabolic imaging data (see claims 25 and 26); 
determine an intratumoral and/or interstitial nanoparticle distribution in the tissue of the subject using the extracted one or more features and the accessed functional and/or metabolic imaging data (see paragraph 11, “use of the in vivo imaging system to evaluate metastatic melanoma by visualizing different tumor lymphatic drainage pathways and nodal distributions following local injection of probe species”, and paragraph 116, “the methods are used to determine a number of indicia, including tracking the localization of the probe species in the subject over time or assessing changes or alterations in the metabolism and/or excretion of the imaging probes in the subject over time”).
link the determined intratumoral and/or interstitial silica based nanoparticle distribution in the tissue to the extracted and combined multi-dimensional data (see paragraphs 22-24); and 
cause display of a graphical representation of the intratumoral and/or interstitial nanoparticle distribution in the tissue superimposed on an image of the tissue captured by the one or more imaging devices (see claims 25 and 31).
Regarding Claim 31, Bradbury teaches the system of claim 26, wherein the instructions further cause the processor to determine a measure of treatment efficacy using the extracted one or more features (see paragraph 116 In some embodiments, the methods are used to determine a number of indicia, including tracking the localization of the probe species in the subject over time or assessing changes or alterations in the metabolism and/or excretion of the imaging probes in the subject over time. The methods can also be used to follow therapy for such diseases by imaging molecular events and biological pathways modulated by such therapy, including but not limited to determining efficacy, optimal timing, optimal dosing levels”).
Regarding Claim 32, Bradbury teaches the system of claim 31, wherein the one or more features are functional and/or structural features (see paragraph 11 and 120).
Regarding Claim 34, Bradbury teaches the system of claim 26, wherein a molecular inhibitor is attached directly or indirectly to the nanoparticle (see paragraph 131 “The therapeutic agents include antibiotics, antimicrobials, antiproliferatives, antineoplastics, antioxidants, endothelial cell growth factors, thrombin inhibitors, immunosuppressants, anti-platelet aggregation agents, collagen synthesis inhibitors…”).
Regarding Claim 39, Bradbury teaches the system of claim 26, wherein the nanoparticle is a plurality of individual nanoparticles of the same or different type (see claims 3 and 4).  
Regarding Claim 40, Bradbury teaches the system of claim 26, wherein the nanoparticle has an average diameter no greater than 20 nm (see paragraph 15, “Additionally, in certain embodiments, the nanoparticles are advantageously no smaller than 3 nm in size”).
Regarding Claim 41, Bradbury teaches the system of claim 40, wherein the nanoparticle has an average diameter no greater than 10 nm (see paragraph 15, “Additionally, in certain embodiments, the nanoparticles are advantageously no smaller than 3 nm in size”).
Regarding Claim 42, Bradbury teaches the system of claim 26, wherein a therapeutic is attached directly or indirectly to the nanoparticle (see paragraph 131).
Regarding Claim 43, Bradbury teaches the system of claim 26, wherein a radioisotope is attached directly or indirectly to the nanoparticle (see paragraph 133 “The contrast agent may be radionuclides, radiometals, positron emitters, beta emitters, gamma emitters, alpha emitters, paramagnetic metal ions, and superparamagnetic metal ions”).
Regarding Claim 44, Bradbury teaches the system of claim 26, wherein the nanoparticle is a dual-modality cRGDY- PEG-C dot (see paragraph 153).
Regarding Claim 45, Bradbury teaches the system of claim 26, wherein the one or more imaging devices is selected from MR, PET, SPECT, CT, ultrasound, X-ray, and a combination thereof (see paragraph 45).
Regarding Claim 48, Bradbury teaches the system of claim 31, wherein the instructions cause the processor to determine the measure of treatment efficacy using the extracted one or more features (see claims 25 and 30) in addition to data regarding genetic mutations and/or disease history of the subject (see paragraph 116 “In some embodiments, the methods are used to determine a number of indicia, including tracking the localization of the probe species in the subject over time or assessing changes or alterations in the metabolism and/or excretion of the imaging probes in the subject over time. The methods can also be used to follow therapy for such diseases by imaging molecular events and biological pathways modulated by such therapy, including but not limited to determining efficacy, optimal timing, optimal dosing levels (including for individual patients or test subjects), pharmacodynamic parameters, and synergistic effects of combinations of therapy” Wherein multiple therapies and assessments of a patient over time would include the patient’s previous disease history).

Regarding Claim 49, Bradbury teaches the method of claim 1, further comprising linking the determined intratumoral and/or interstitial nanoparticle distribution in the tissue to the extracted and combined multi- dimensional data; and causing the display of a graphical representation of the intratumoral and/or interstitial nanoparticle distribution in the tissue superimposed on an image of the tissue captured by the one or more imaging devices (see paragraph 22 “ In certain embodiments, the method further comprises graphically augmenting, by a processor of a computing device, the one or more images (e.g., video streams) using (additional) data retrieved from the medical imaging data repository, wherein graphically augmenting comprises graphically rendering the images with the additional data (e.g., superimposing text or other information from the medical imaging data repository onto the video stream); and displaying, on a display of a computing device, the one or more graphically augmented images (e.g., graphically augmented video streams”, also see paragraph 23).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bradbury US20150182118A1 (Bradbury) in view of Butte (US20150381909A1) (Butte). 
Regarding Claim 5, Bradbury teaches the method disclosed above, but is silent to wherein the tissue comprises a primary glioma. 
(see paragraph 31, “Examples of brain tumor include, but are not limited to, benign brain tumor, malignant brain tumor, primary brain tumor, secondary brain tumor, metastatic brain tumor, glioma, glioblastoma multiforme (GBM), medulloblastoma, ependymoma, astrocytoma, pilocytic astrocytoma, oligodendroglioma, brainstem glioma, optic nerve glioma, mixed glioma such as oligoastrocytoma, low-grade glioma, high-grade glioma, supratentorial glioma, infratentorial glioma, pontine glioma, meningioma, pituitary adenoma, and nerve sheath tumor). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the imaging method of Bradbury with the inclusion of primary gliomas of Butte to better identify specific brain tumors. 

Regarding Claim 6, Bradbury teaches the method disclosed above, but is silent to wherein the tissue comprises a low-grade glioma or high-grade glioma. 
In an analogous field of medical imaging, Butte teaches a method for determining intertumoral nanoparticle distribution, wherein the tissue comprises a low-grade glioma or high-grade glioma (see paragraph 31). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the imaging method of Bradbury with the inclusion of low-grade and high-grade gliomas of Butte to better identify specific brain tumors. 

Claims 12-13, 29-30, 33, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Bradbury US20150182118A1 (Bradbury) in view of Yu et al. (“Potential Utility of Visually AcceSAble  of Computer Assisted Tomography, vol. 40, no. 2, March/April 2016, pp 301-306.) (Yu). 

Regarding Claim 12, Bradbury teaches the method disclosed above, but is silent to wherein the one or more features are one or more texture features comprising Gabor edge features and/or Visually Accessible Rembrandt features. 
In an analogous field of medical imaging, Yu teaches a method of MRI imaging wherein the one or more features are one or more texture features comprising Gabor edge features and/or Visually Accessible Rembrandt features (see Introduction (unlabeled), also see Results “The VASARI MRI Features in Brain Astrocytoma Grading”)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the imaging method of Bradbury with MRI Visually Accessible Rembrandt features of Yu, to better classify gliomas. 
Regarding Claim 13, Bradbury teaches the method disclosed above, but is silent to, wherein the functional and/or metabolic imaging data comprises one or more of the following: diffusion-weighted imaging data, diffusion tensor imaging data, and/or dynamic contrast enhanced T1 perfusion imaging data.
In an analogous field of medical imaging, Yu teaches a method, wherein functional and/or metabolic imaging data comprises one or more of the following: diffusion-weighted imaging data, diffusion tensor imaging data, and/or dynamic contrast enhanced T1 perfusion imaging data (see Materials and Methods “Magnetic Resonance Imaging Technique”, also see Discussion paragraph 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the imaging method of Bradbury with either diffusion-

Regarding Claim 29, Bradbury teaches the system disclosed above, but is silent to wherein the one or more features are one or more texture features, and wherein the one or more texture features comprise Gabor edge features and/or Visually Accessible Rembrandt features.
In an analogous field of medical imaging, Yu teaches a system of MRI imaging wherein the one or more features are one or more texture features comprising Gabor edge features and/or Visually Accessible Rembrandt features (see Introduction, unlabeled, also see Results “The VASARI MRI Features in Brain Astrocytoma Grading”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the imaging system of Bradbury with MRI Visually Accessible Rembrandt features of Yu, to improve glioma classification. 
Regarding Claim 30, Bradbury teaches the system disclosed above, but is silent to wherein the functional and/or metabolic imaging data comprises one or more of the following: diffusion-weighted imaging data, diffusion tensor imaging data, and/or dynamic contrast enhanced T1 perfusion imaging data.
In an analogous field of medical imaging, Yu teaches a system, wherein functional and/or metabolic imaging data comprises one or more of the following: diffusion-weighted imaging data, diffusion tensor imaging data, and/or dynamic contrast enhanced T1 perfusion imaging data (see Materials and Methods “Magnetic Resonance Imaging Technique”, also see Discussion paragraph 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the imaging system of Bradbury with either diffusion-
Regarding Claim 33, Bradbury teaches the system disclosed above, but is silent to wherein the instructions cause the processor to extract one or more features by identifying quantitative functional magnetic resonance (MR) texture features.
In an analogous field of medical imaging, Yu teaches a system, wherein the instructions cause the processor to extract one or more features by identifying quantitative functional magnetic resonance (MR) texture features (see Introduction, unlabeled, “Visually AcceSAble Rembrandt Images (VASARI) was a recently developed controlled vocabulary for describing the baseline visual features of human glioma on clinical MRI”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the imaging system of Bradbury with an extraction of MR texture features of Yu, to improve glioma classification.
Regarding Claim 47, Bradbury teaches the system as disclosed above, but is silent to wherein the features comprise quantitative functional magnetic resonance (MR) texture features.
In an analogous field of medical imaging, Yu teaches a system, wherein the features comprise quantitative functional magnetic resonance (MR) texture features (see Introduction, unlabeled, “Visually AcceSAble Rembrandt Images (VASARI) was a recently developed controlled vocabulary for describing the baseline visual features of human glioma on clinical MRI”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the imaging system of Bradbury with an extraction of MR texture features of Yu, to improve tumor classification.

Claims 35 is rejected under 35 U.S.C. 103 as being unpatentable over Bradbury US20150182118A1 (Bradbury) in view of Arrington (WO2015138385A1) (Arrington). 

Regarding Claim 35, Bradbury teaches the system as disclosed above wherein the instructions cause the processor to determine the measure of treatment efficacy using high-dimensional data (see paragraph 116, " The methods can also be used to follow therapy for such diseases by imaging molecular events and biological pathways modulated by such therapy, including but not limited to determining efficacy, optimal timing, optimal dosing levels (including for individual patients or test subjects), pharmacodynamic parameters, and synergistic effects of combinations of therapy”). 
However, Bradbury is silent to the system as disclosed above wherein the instructions cause the processor to determine the measure of treatment efficacy using high-dimensional data from one or more radiomic analysis of MR diffusion and/or perfusion functional images to predict inhibitor treatment efficacy.
In an analogous field of medical imaging, Arrington teaches a system wherein the instructions cause the processor to determine the measure of treatment efficacy using high-dimensional data from one or more radiomic analysis (see page 7, line 29-30) of MR diffusion and/or perfusion functional images (see page 2-3, lines 30-34 and 1-4) to predict inhibitor treatment efficacy (see page 2 lines 11-13, see page 7 lines 31-33, also see page 8, lines 1-14, also see inhibitors TH-302 and MK1775).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the imaging system of Bradbury with radiomic analysis and diffusion imaging to predict inhibitor treatment efficacy of Arrington to improve patient treatment. 

Claims 36 is rejected under 35 U.S.C. 103 as being unpatentable over Bradbury US20150182118A1 (Bradbury) in view of Schepkin (US8880146B1) (Schepkin)
Regarding Claim 36, Bradbury teaches the system disclosed above, wherein the instructions, when executed by the processor, further cause the processor to determine a measure of tumor heterogeneity (see paragraph 188  “In certain embodiments, the video processing devices in the post-processing module are configured to perform operations such as automatic deconvolution of each spectra, flow tracking, and spatial texture based classifiers used to decipher the tissue type and/or heterogeneity associated with each of the image pixels in the region of interest”) . 
However, Bradbury is silent to, wherein the instructions, when executed by the processor, further cause the processor to determine a measure of glioma heterogeneity. 
In an analogous field of medical imaging, Schepkin teaches a system wherein the instructions, when executed by the processor, further cause the processor to determine a measure of glioma heterogeneity using the extracted one or more features (see claims 1 and 7-9). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the medical imaging of Bradbury with the system of determining glioma heterogeneity of Schepkin to measure heterogeneity in more tumor types. 

Claims 37 is rejected under 35 U.S.C. 103 as being unpatentable over Bradbury US20150182118A1 (Bradbury) in view of Li et al. (“MRI Tissue Classification and Bias Field Estimation Based on Coherent Local Intensity Clustering: A Unified Energy Minimization Framework” Information Processing in Medical Imaging, vol. 5636, 2009, pp 288-299.) (Li). 
Regarding Claim 37, Bradbury teaches the system as disclosed above but is silent to, wherein step (i) comprises determining a multi-level overall minimizing energy criteria for characterization.
In an analogous field of medical imaging, Li teaches determining a multi-level overall minimizing energy criteria for characterization (see Abstract, also see page 290, first paragraph, “Tissue classification and bias field estimation are simultaneously achieved by minimizing this energy”).
. 
Claims 38 is rejected under 35 U.S.C. 103 as being unpatentable over Bradbury US20150182118A1 (Bradbury), in view of Schepkin (US8880146B1) (Schepkin),  in further view of Kim et al. (“Gliomas: Application of Cumulative Histogram Analysis of Normalized Cerebral Blood Volume on 3T MRI to Tumor Grading” PLoS One, vol. 8, issue 5, 2013, pp 1-11 (Kim). 

Regarding Claim 38, Bradbury, as modified by Schepkin, teaches the system as disclosed above but is silent to, wherein the instructions cause the processor to determine a measure of glioma heterogeneity by determining hemodynamic metrics in comparison with contralateral using a computation of the number of interface junctions inside a tumor region, and/or determining an MR vascular signature.
In an analogous field of medical imaging Kim teaches wherein the instructions cause the processor to determine a measure of glioma heterogeneity (see Discussion, paragraph 3-4) by determining hemodynamic metrics in comparison with contralateral using a computation of the number of interface junctions inside a tumor region, and/or determining an MR vascular signature (see Abstract – Background, “Glioma grading assumes significant importance in that low- and high-grade gliomas display different prognoses and are treated with dissimilar therapeutic strategies. The objective of our study was to retrospectively assess the usefulness of a cumulative normalized cerebral blood volume (nCBV) histogram for glioma grading based on 3 T MRI”).
. 


Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Bradbury US20150182118A1 (Bradbury) in view of Dang (US20120121515A1) (Dang)

Regarding Claim 46, Bradbury teaches the system as disclosed above, wherein a molecular inhibitor is attached to the nanoparticle, but is silent to, wherein the measure is a prediction of treatment efficacy in a low-grade glioma treated with the mutation specific inhibitor therapy.
In analogous field of glioma treatment, Dang teaches wherein the measure is a prediction of treatment efficacy in a low-grade glioma (see paragraph 632) treated with the mutation specific inhibitor therapy (see paragraph 6 “The method comprises: administering to the subject a therapeutically effective amount of a therapeutic agent described herein, e.g., a therapeutic agent that decreases the level of neoactivity product encoded by a selected or mutant somatic allele, e.g., an inhibitor of a neoactivity of the metabolic pathway enzyme (the neoactive enzyme), a therapeutic agent that ameliorates an unwanted affect of the neoactivity product, or a nucleic acid based inhibitor, e.g., a dRNA which targets the neoactive enzyme mRNA, to thereby treat the subject.” also see paragraph 17 “In another aspect, the invention features, a method of treating a subject having a cell proliferation-related disorder, e.g., a precancerous disorder, or cancer. In an embodiment the subject does not have, or has not been diagnosed as having, 2-hydroxyglutaric aciduria. The cell proliferation-related disorder is characterized by a somatic allele, e.g., a preselected allele, or mutant allele, of an IDH, e.g., IDH1 or IDH2, which encodes a mutant IDH, e.g., IDH1 or IDH2, enzyme having a neoactivity.”, also see paragraph 129 “determining the efficacy of a treatment with a therapeutic agent, e.g., an inhibitor, described herein”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the medical imaging system of Bradbury with a mutation specific inhibitor therapy of Dang to increase treatment quality. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER WOLFE NELSON whose telephone number is (571)272-7551. The examiner can normally be reached Mon-Fri 8-am5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.W.N./
Examiner, Art Unit 3793  

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793